 576INTERNATIONAL TOTALSERVICESInternational Total Services,Inc.andJoyce Shelton.Case 8-CA-1941716 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 10 September 1987 Administrative LawJudge Robert W. Leiner issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief. The General Counsel filed cross-ex-ceptions and brief and an answer to the Respond-ent's exceptions. The Respondent filed an answer-ing brief to the General Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder. iORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalTotal Services, Inc., Cleveland, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.'The General Counsel excepts to the judge's failure to grant a visita-tonal clause authorizing the Board, for compliance purposes, to obtaindiscovery from the Respondent under the Federal Rules of Civil Proce-dure under the supervision of the Uriited States court of appeals enforc-ing this Order Under the circumstances of this case we find that such aclause is unwarrantedThus, we shall deny the General Counsel's re-newed request that a visitatorial clause be included in the OrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT terminate the employment of orotherwisedisciplineemployees for processinglawful grievances filed under a lawful collective-bargaining agreement or otherwise engaging inconcerted activity protected under the NationalLabor Relations Act.WE WILL .NOT in any, like or related mannerinterferewith, restrain, ,or coerce you in the exer-cise of the rights guaranteed you by Section 7 of,the Act.'WE WILL offer Joyce Shelton immediate and fullreinstatement to her former job, discharging,' if nec-essary, any replacement, or, if that job no` longerexists, to a substantially equivalent position of em-ployment, without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earnings,with interest,' that she may have suffered by reasonof our unlawful termination of her employment on8 -August 1986..WE WILL expunge from the employment recordsof Joyce Shelton any reference to her terminationof .employment on 8 August 1986, and notify her,inwriting, that this has been done, and the evi-dence of her unlawful termination of employmentwill not be used as a basis for any future discipli-nary action against her.INTERNATIONAL TOTAL SERVICES, INC.Allen Binstock, Esq.,for the General Counsel.Irwin J. Dinn, Esq. (Dinn, Hochman & King),of Beach-wood, Ohio,- for the Respondent.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge Thismatter was heard on 5 May 1987 in Cleveland, 'Ohio, onthe General Counsel's complaint' alleging, in substance,'that International Total Services, Inc (the Respondent,sometimes referred to as ITS), violated Section 8(a)(1)and (3) of the National Labor Relations Act, about 8.August 1986, by unlawfully suspending or terminatingthe employment of. its -employee, Charging Party JoyceSheltonAt the hearing, the parties were represented by coun-sel,were 'given full opportunity to call and'examine wit-nesses; submit oral and written evidence and to argueorally on the record. At the close of the hearing, counselfor Respondent submitted final oral argument and, there-fore,both Respondent and the General Counsel filedposthearing briefs, which have been carefully considered.On the entire record, including the briefs and argu-ment, and from my observation of the demeanor of thewitnesses as they testified, I make the followingThe complaint is dated 19 September 1986 The Charging Party's un-derlying unfair labor practice charge was filed on 15 August 1986 andserved on Respondent on 18 August 1986287 NLRB No. 59 INTERNATIONAL TOTAL SERVICES577FINDINGS OF FACTI.RESPONDENT AS STATUTORY EMPLOYERThe complaint alleges, Respondent admits, and I findthat at all material times Respondent, an Ohio corpora-tionwith an office and place ofbusinessinCleveland,Ohio, has been and is engaged in the business of provid-ing janitorial and security services. Respondent admitsthat in the course and conduct of its business activities,Respondent annually provides services valued in excessof $50,000 in states other than the State of Ohio and con-cedes that itis anemployer engaged in commerce withinthe meaning'of Section 2(2), (6), and (7) of the Act11THE UNION AS A STATUTORY LABORORGANIZATIONThe complaintalleges,Respondent admits, and I findthat at all material times Service, Hospital, NursingHome and Public Employees' Union, Local No. 47 a/wService Employees' International Union, AFL-CIO (theUnion), is now, and has been, a labor organization withinthe meaning of Section 2(5) of the Act. I so find.2III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint (par. 6(A)) alleges that Respondentadmits that about 8 August 1986 Respondent suspendedand/or terminated its employee, Joyce Shelton. Respond-ent, however, denies that this action was precipitated byJoyce Shelton joining, supporting, or assisting the Unionor because she engaged in protected concerted activities.Joyce Shelton has been performing janitorial servicesat the Terminal Tower Building in Cleveland, Ohio,since 1973 for various contractors performing at that site.In or about 1983, Respondent became the contractor per-forming janitorial services and employed Shelton in hercapacity as a cleaner Respondent was also the cleaningcontractor in other Cleveland office buildingsThe employees performing the cleaning and janitorialfunction at the Terminal Tower were members of, andcovered by, a contract between Respondent and theUnion, Local 47 This was the only'collective-bargainingagreementthat Respondent had for its Cleveland build-ings.McCarthy told Shelton that themanagementof TerminalTowers (Forest City Enterprises) requested that Sheltonbe removed from the building because she took candyand cookies from the tenants' offices in the building andbecause she drank on the job. McCarthy said he had an-other job for her at a building for which Respondentsupplied janitorial services, a building at No. I PlayhouseSquare.Although McCarthy testified that he told herthat the job at No. 1 Playhouse Square would be 37-1/2hours a week and that the pay and benefits' would be thesame,SupervisorGallo could- not recallMcCarthysaying anything about hours (although he recalls McCar-thy saying that the pay would be the same) (Tr. 124-125).Shelton testified, and Brazelton corroborated (Tr.116), thatMcCarthy told her that she could work about5 hours per night at No. 1 Playhouse Square.3Thus, Shelton and Brazelton testified that Sheltonwould receive "maybe" 5 hours of work at No 1 Play-house Square. I credit their testimony, especially in viewof Shelton's undenied testimony concerning a later con-versationwithMcCarthy on 4 June in McCarthy'soffice.In this 28April conversation, Shelton toldMcCarthy that she would not take the 5-hour job andwanted 7-1/2 hours of work per night (Tr 117). Brazel-ton, at themeeting,told Shelton that she would, not takesuch a job offer either. McCarthy told Shelton that sheshould let him know if she wanted to go to work thereBrazeltontold Shelton to go down to the union hall andfile a grievance. The next day, Shelton filed a grievance(G.C. Exh. 5). On 23 May 1986 she also filed aclaim attheOhioBureauof Employment Services (G C. Exh.7).4 Shelton did not work between 28 April and 9 June1986.B. The 4 June 1986 meeting at the Ohio Bureau ofEmployment ServicesTwo weeks after filing her Ohio unemployment com-pensationclaim,shemet with a claims examiner on' 4June1986 (Tr 84). After discussing the reasons for herterminationat the Terminal Tower with the examiner,the examiner told Shelton that she thought the termina-tion (based on polygraphictesting)had been faulty anddecided to telephone McCarthy concerning the matterA., The Events of 28 April1986From 1980 to April 1986, Shelton was employed byITS and for ,at leastseveral of those years she worked atthe Terminal Tower site. She performed the standardhousekeeping duties, vacuuming, dusting, and restroomcleaningin the officesuites atthe Terminal Tower. Re-spondent considered the quality of her work to be"good." On the evening of 28 April 1986, there was ameeting attendedby Joyce Shelton, Gary McCarthy,Union Steward Katie Brazelton, and Kenneth J. Gallo,the second-shift supervisor at the Terminal Tower Build-ing and Shelton's supervisor at that time. At themeeting,2Respondent also concedes that its general manager,Gary McCarthy,and its supervisor,Ken Gallo, are supervisorswithin the meaning of Sec2(11) of the Actand agents of Respondent within the meaning of Sec2(13) of the Act3As the General Counsel observes (Br 3), Respondent's witnesses' tes-timony was not consistent on material points For instance,McCarthytestified specifically that he told her (Tr 144), "1 told her nothing wouldchange The hours and everything would stay the same The only thingthat would change [while working at No I Playhouse Square] would bethe job location and possibly her starting time would be a little bit early "He specifically denied having mentioned anything about Shelton workingonly 5 hours at the job Supervisor Gallo recalls only that McCarthy saidthat' the "pay"would be the same and did not mention hours(Tr 125-127) He did recall (Tr 126) that when Shelton asked about "benefits,"McCarthy said that everything would be the same and that there wouldbe no changesWhen McCarthy said that the job offer at No I Play-house Square necessarily included a 37-1/2-hour week (Tr 129) becauseof the provisions of the union contract, he was then reminded that therewas no union contract covering the building at No I Playhouse Squareand that,contrary to his testimony,he was under no obligation to offerany job to Shelton at that place(Tr 142 )4The parties stipulate that the date Shelton alleged she was terminatedfrom the Terminal Tower Building,which appears on this application, isincorrect and that the actual date she last worked at Terminal Tower was28 April 1986 (Tr 82 ) 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Tr. 85) The examiner telephoned McCarthy and, askedhim whether he would take Shelton back. McCarthy saidthat he would. He also said that she would get the samebenefits and rates of pay and would work a 7-1/2 hoursper day assignment (Tr. 86) This was the first knowl-edge that McCarthy had that Shelton had filed a claimfor unemployment benefits (Tr. 24)McCarthy heardShelton, over the phone, tell the examiner that all shewanted was to go back to work (Tr. 135, 157). Shelton'sclaim for unemployment benefits was thereafter `refused,apparently because Respondent had offered her an alter-native job (at Playhouse Square) at the time of the exitinterview.5In any event, after the Ohio unemployment compensa-tion examiner telephoned McCarthy and McCarthy hadoffered Shelton employment at No. 1 Playhouse Square,Sheltonwent directly to speak- toMcCarthy atMcCarthy's office in the Terminal Tower (Tr., 87):There, McCarthy told her that he had plenty of jobs forherwith 7-1/2-hour workdays. She told him that hecould have told her this back on 28 April instead of"giving me 2 months off. All I wanted to do was work "(Tr. 88.) He also told her that her first day of workwould be 9 June and that she would receive full benefits(Tr 88). Neither at the 28 April 1986 termination meet-ing nor in this meeting on 4 June did Shelton or McCar-thy mention the existing grievance or the backpay thatShelton claimed was owed her (Tr. 90). Shelton's griev-ance (G.C. Exh. 5), filed on 29 April 1986 and transmit-ted to Respondent on 1 May 1986, remained pending.6Shelton commenced working at No. 1 PlayhouseSquare, as agreed, on Monday, 9 June 1986A few days before 16 June 1986, Local Union Presi-dentMurphy telephoned her. He told her he was goingto speak with McCarthy on 16 June concerning variousgrievances filed by employees and told Shelton that shecould come to the meeting, but that her presence wasnot necessary. She told him that she was already back atwork at No 1 Playhouse Square When Murphy then offered her-the chance to return to work at the TerminalTower, Shelton told him that she did not want to goback to Terminal Tower and desired to remain at No 15Shelton, nevertheless,thereafter demanded compensation for the 2-month period between the time that she was terminated (28 April) fromthe Terminal Tower Building to the time she took up employment (9June) at the No I Playhouse Square She regards the source of this com-pensation as immaterial She has refused to settle her grievance withoutsuch compensation She admitted that there came a time that she knewshe could not receive it from the Ohio Unemployment CompensationBureau because she had failed to timely appeal the initial denial(Tr 110)She testified that she intended to get that money pursuant to the uniongrievance procedure because she could not get it through payment fromunemployment compensation(Tr 110)eThe written grievance (G C Exh 5) ends with the statement it allstarted with Prince [a supervisor]and the lawsuit I had against them It'sreally because I won the lawsuit They have been picking on me everysince then " Shelton admitted that her grievance addressed only the ques-tion of her alleged unlawful transfer out of the Terminal Tower Building(Tr 108) The reference in the grievance to the lawsuit relates to the factthat in June 1985, Respondent suspended Shelton for 3 days without payafterwhich she filed a grievance(Tr' 103)In an attempt to settle thegrievance, Respondent offered Shelton the right to take 3 days off withpay to make up for the 3-day suspension they had given her without payShelton refused this offer (Tr 103 ) As a result of Respondent's offer andShelton's refusal,Shelton apparently sued Respondent in the small claimscourt and Shelton won the case(Tr 105 )Playhouse Square. She told him that all she wanted wasthe 2 months' money that she had missed from not work-ing,her "back money" (Tr. 93)Murphy asked herwhether she would be satisfied, if the Company refusedto pay her, if he could get the Company to agree to lether'receive her "back money" through Ohio unemploy-ment(Tr. 93) Shelton told him she did not care whopaid her, just solong as shegot the money. This conver-sationoccurred a few days prior to the 16 June 1986meeting between Murphy and McCarthyconcerning em-ployee grievances. (Tr. 50.)On 16 June Murphy and McCarthy met and this wasthe first time that Shelton's grievance was discussed. (Tr.34.)At, the .16 June 1986 meeting, McCarthy andMurphy also discussed the grievance of employee NinaMayes who, like Shelton, had been fired from employ-mentat the Terminal Tower. (Tr. 34.) At that meeting,McCarthysaidthat he wouldreinstateMayes and puther,to work at No. 1 Playhouse Square if she agreed towaive backpay. (Tr. 34.) Ultimately, Mayes executed,about 27 June 1986, such a waiver which, according toits terms, settled and resolved "any and allclaims . . inconnection with the grievance dated 31 March 1986."(G C Exh. 3.) McCarthy offered to settle the grievancewith the Union concerning Joyce Shelton on the sametermsthatMayes had settled (Tr. 37), and Murphy toldMcCarthy that he would speak to Shelton about thematter andget back to him.Around 28 July 1986, Murphy telephoned McCarthyand told him that Shelton refusedto signa settlementunlessRespondent would not challenge her eligibility forunemployment benefits for the 2 months that she missed(G.C. Exh. 4).On the next day, 29 July 1986, Respondent (McCar-thy) wrote to Murphy and stated that if Shelton refusedto sign the agreementwaiving backpay, by 8 August1986, she would not be permitted to work untila settle-ment was agreedon (G.C Exh 4) In that letter, Re-spondent stated that there had been "a verbal settlement"at the timethat Respondent put her back to work at No.1Playhouse Square and there had been no agreement forher to receive backpay The letter concludedthat unlessShelton signed thesettlementagreement by 4 p in. onFriday, 8 August, she would not be permitted to workafter that date and Respondent "would consider thematter unsettled " (G C. Exh. 4 )When Shelton received a copy of -McCarthy's letter toMurphy concerning the 8 August deadline forsigningthe settlement,Shelton telephoned McCarthy. McCarthytold her that she had to 'sign papersthat the Union hadand Shelton told him she would notsignsuch papers.McCarthy told her to telephone the Union Shelton tele-phoned the Union and told Murphy that she wanted themoney.Murphy told Shelton that the Union wouldpursueher grievance to arbitration and told her to reportto work as scheduled. When she did so on 8 August, shewas turned away and sent home. (Tr. 102.) Shelton hasnot worked for Respondent since that time nor has shebeenoffered employment by RespondentThe arbitration that the Union prosecuted resulted, inDecember 1986, in the arbitrator denying the grievance INTERNATIONAL TOTAL SERVICES'(i e., the termination from the Terminal Tower) The par=ties do not dispute that the arbitration dealt solely withthe question of whether Respondent had just cause underthe contract in removing Shelton from the TerminalTower on 28 April. The arbitration did not deal with thequestion of whether Respondent's 8 August terminationof Shelton was lawfulIn describing why Respondent terminated Shelton'semployment on 8 August, Respondent took the positionthat the grievance it thought,had been settled was unset-tled (Tr 13) Respondent believed that part of the' settle-ment, because of Shelton's statements at the office of theOhio Unemployment CompensationBureau(that all shewanted was to return to work) amounted to a waiver ofher backpay claim (Tr. 13-14)When Respondent dis-covered that Shelton did not "follow through" with thewaiver, it felt that it was justified in not going throughwith its part of the settlement,ie.,maintaining her- inemployment since the grievance was "still pending." (Tr.14.) In short, Respondent's position is "If the grievanceis stillpending, she can't be working " (Tr 14.)C. Discussion and Conclusions1.General Counsel's prima facie caseIconclude that the General Counsel has proven aprima facie case. Respondent terminated a number of itsunit employees at-the Terminal Tower Building aboutthe same time. These employees included Shelton andNina Mayes Nina Mayes and Shelton both filed griev-ances.Nina Mayes' grievance was filed about 31 March1986 (G.C. Exh. 3), whereas Shelton's grievance wasfiled the day after her termination on 28 April, thereforeon 29 April 1986 (G C. Exh. 50). I have concluded,above, that Respondent's offer of further employment toShelton, on 28 April 1986, constituted an opportunity towork at No 1 Playhouse Square with workbeing in ajob for 5 hours per day. Shelton rejected this offer andthen filed the above grievanceand, afew weeks-later (23May 1986),..a claim for unemployment compensationwith the Ohio Bureau of Employment Services (G C.Exh 7). Just why Respondent at first offered Shelton a5-hour-per-day job at No 1 Playhouse Square is notclear.Thereisa suggestionin the evidence, however,thatRespondent was not entirely pleased with Sheltonhaving pursued a prior (1985) grievanceagainstRe-spondent for a 3-day suspension without pay by takingthe matter, to small claims court and winning the lawsuit.In any event, neither Respondent nor Shelton tookfurther action until Shelton appeared at the Unemploy-ment Compensation Bureau on 4 June, and the Ohio un-employment compensation examiner telephoned Re-spondent. As a result of the conversation with the Ohiounemployment compensation examiner, Respondent thenoffered, and Shelton accepted, the job at No. 1 Play-house Square for 7-1/2 hours per day. I conclude thatRespondent made this further offer because it feared thatShelton, and possibly other employees, would file for un-employment compensation benefits and might succeed, ingaining them, to the detriment of Respondent'sunem-ployment compensation insurance statisticsDuring theconversation betweenMcCarthy and the Ohio unem-579ployment examiner, I conclude that, as McCarthy testi-fied, he heard (after he made the offer and Shelton ac-cepted the 7-1/2-hour-per-day offer) Shelton say "all Iwanted was to return to work." There is nothing in thisor any other conversation, or other evidence of record,that demonstrates that Respondent, at the time of makingthat offer, or Shelton,? at the time of accepting that offer,agreed to withdraw the grievance she had previouslyfiled alleging that Respondent had terminated her em-ployment at the Terminal Tower Building without dustcauseThe evidence further shows that subsequent to Sheltoncommencing work at,No. 1 Playhouse Square on 9 June1986, she persisted with the Union (and the Union thenwith Respondent) in her claim for the wages she lost inthe 2-month period between the 28 April 1986 termina-tion from the Terminal Tower job until the 9 June com-mencement of her .work at No 1 Playhouse Square. Evi-dence further shows that it was a matter of indifferenceto Shelton whether the form of the compensation for-thisperiod would flow from Respondent withdrawing its ob-jection to Shelton's claim for Ohio, unemployment com-pensation benefits or whether -Respondent, pursuant tothe grievance, or otherwise, made up for the lost wagesItwas Union Agent Murphy's suggestion, that Respond-,ent make up for the lost wages by withdrawing its objec-tion to Shelton receiving unemployment compensationbenefits 7I'therefore conclude that Respondent offered Sheltonthe Playhouse Square job to avoid paying Shelton, andperhaps other employees, unemployment compensationbenefits because of those employees having been termi-nated from the Terminal Tower job about March andApril 1986. Respondent, I further find, terminated Shel-ton's employment because she refused to relinquish hergrievance rights to backpay or the wages she lost afterbeing terminated from the Terminal Tower job. That isthe meaning (G C Exh. 4) of Respondent insisting thatthegrievanceisunresolved because Shelton was insistingon unemployment benefits I have concluded that Re-spondent did not terminate-Shelton on 8 August from thePlayhouse Square job because of unprotected activity(pursuant to a single employee's desire for unemploy-ment compensation benefits) but, under the circum-stances of this case, terminated her because she was pur-suing her grievance which, she believed, would result inher being paid those money benefits because she had notbeen terminated for just cause from the Terminal Towerjob'The General Counsel did not try the case on the theory, nor did Re-spondent defend its case on the theory, that Respondent had dischargedShelton because of her refusal to withdraw her claim for unemploymentcompensation benefits Although the Board's present rule is that a singleemployee's claim for unemployment compensation benefits is not protect-ed concerted activity within the meaning of Sec 7 of the Act and there-fore a termination of employment based on a refusal to withdraw such aclaim does not violate Sec 8(a)(1) of the Act,Collins Refractories,272NLRB 931, 932 (1984), that theory cannot avail Respondent For here,Shelton's claim for back wages,as Respondent recognizes,was made thesubject of a grievance As a grievance under the collectiveagreement,Shelton's individual act takes on the protection of group action and isprotected by the statuteCityDisposal Systems vNLRB,465 U S 822(1984) 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI therefore conclude, as the General, Counselalleges,thatasaprima faciematter,Respondent, about 8August, terminated Shelton's employment because sherefused to discontinue processing her grievance. Such atermination violates Section 8(a)(1) and (3) of the Act.U.S. Steel Corp.,250 NLRB 387 (1980). Such a conclu-sion is consistent with the evidence taken as a whole andwith counsel for Respondent's statement (Tr. 14) that ifthe grievance was still pending, Shelton could not bepermitted to work.2Respondent's defensesRespondent's position is that the only issue in the caseiswhether Shelton's was settled. If it was not settledthen Respondent was merely attempting to restore thestatus, quo ante by terminating Shelton from the No. 1Playhouse Square job, placing her in the position shewas in on her being terminated from the TerminalTower job. Shelton could then resolve the grievance thatshe had filed thereunder to see if the Terminal Towertermination had been for "just cause." (Tr 166.) Thus,Respondent's position is that it offered the No 1 Play-house Square job to Shelton on the assumption that thegrievance had been settled and that, failing such settle-ment, it was merely restoring the status quo ante. Re-spondent states (R. Br 3-4) that it "thought that Sheltonwas dropping the grievance in exchange for the joboffer."Respondent further states (Br. 4) that when"Shelton'sunionadvisedRespondent that Sheltonwished to proceed with the arbitration of a discharge,Respondent indicated to the Uriion that there was a mis-understanding and that unless the discharge grievancewas dropped as part of the settlement, there was no set-tlement."8Respondent's position was that'the Respondent, in of-fering the job at No. 1_Playhouse Square on 4 June, was,offering a quid pro quo for Shelton withdrawing hergrievance and thus was buying settlement of the dis-charge grievance. (R. Br 5.)The problem with the above Respondent position isthatMcCarthy, in offering the new job, to Shelton on 4June; while she was at the unemployment compensationoffice, failed to expressly and openly condition the newemployment on withdrawal of the grievance. Nothing inthe oral exchanges, whether between McCarthy and theunemployment compensation offer or in the later visit ofShelton to McCarthy (in McCarthy's office on 4 June)remotely included any suggestion that part of the Re-spondent's offer was that Shelton withdraw her griev-18Respondent also states (Br 4) that "Respondent insisted that Sheltonnot be permitted to continue working in the building to which she wasassigned pendingthe outcome of the impartial arbitration " This state-ment is inaccurateRespondent terminated Shelton's employment notpending the outcome of the arbitration, but because she refused to signthe settlement agreement similar to the one signed by Nina Mayes Thisismade clearinRespondent's 29 July 1986 letter to the Union (G C Exh4) "It is our position that if Ms Shelton refuses tosign the agreement aswe discussed by 8 August, 1986, she will not be permitted to work for usuntil a settlementisagreed upon " Thus Respondent terminated Sheltonnot because it wanted to await the outcome of the "Impartial arbitra-tion,"as it allegesin its brief, rather, it terminated her employment be-cause sherefused to withdraw her grievance that would include the pay-ment to herof lost wagesance and withdraw her claim for backpay. Respondent'sproblem in its defense is a matter of a failure of proof.If there was any quid pro quo, it was that Respondentwas offering Shelton the job in fear that she and, otheremployees would pursue their unemployment compensa-tion claims. But in termsof the actual offer made toShelton by McCarthy on 4 June, nothing was said withregard to Sheltonrelinquishingher grievance claim forlost earnings.An agreement relating to withdrawal of agrievanceis the waiving of a statutory right The waiverof a statutory right, including the filing and processing ofa grievance,mustbe clear and unequivocal,A-I Fire Pro-tection,273 NLRB 964, 967 (1984) Although the Unionmay waive,undercertaincircumstances,employeerights,MetropolitanEdison Co. v. NLRB460 U.S 698(1983), thereisno suggestionon this record thatMurphy, or any otherunionofficial, or, indeed Shelton,ever took the position that Shelton would withdraw orwaive her rights to prosecute the grievance to arbitrationfor moneyrepresentingher lost wages On the contrary,the evidence is all the other way concerning whatMurphy told McCarthy and what Shelton told bothMurphy and McCarthy concerning her continuous andstubbornclaimfor lost wages. In any case, national laborpolicy disfavors waivers of statutory rights and thus thewaivermustbe clear.C & P Telephone Co. v. NLRB,687 F.2d 636 (2d Cir. 1982). If that is the national policyregarding disfavoringwaivers of statutory rights by'unions,then a fortiori is there such a policy in waiversby individuals,speakingto an employer outside theunion's presence.As I understand Respondent'sclaimforwaiver of"rights and the apparent existence of a settlement agree-ment, it reliesprincipally on Shelton's statement, madeon 4 June in the Ohio Unemployment CompensationOffice,and overheard by McCarthy, in response toMcCarthy's offer of a 7-1/2-hour-per-day job at Play-house Square, that "all [Shelton] wanted was to go backto,work." Such a Shelton remark, certainly, cannot rea-sonably form the basis of a waiver of statutory rightsTexaco, Inc,285NLRB 241 (1987);Conoco; Inc.,265NLRB 819 (1982). Although Respondent argues that itmay draw the inference that Shelton was thereby neces-sarilywaiving any claim to her grievance for lost wages,Shelton's remark could equally mean that Shelton waspleased to return to a job that offered her 7-1/2 hours ofwork per day rather than the 5-hour-per-day offer thatshe had rejected. Consistent with the General Counsel'sposition that there was no implicit waiver of rights of,money in Shelton's acceptance of the Playhouse Squarejob, is Shelton'sundeniedtestimony that, after leavingthe Unemployment Compensation office on 4 June, shetoldMcCarthy,inter alia,that: "Well, Gary, you couldhave did this the firsttime insteadof giving me 2 monthsoff . . . All I wanted to do was work." (Tr 88.) This,on its face, not only supports Shelton's testimony (andnecessarilyunderminesMcCarthy's contrary testimony)that she had been offered, at first, a 5-hour job, but itbears no relation to a suggestion that Shelton was givingup any claim to lost wages. In view, therefore, of thepresence of ambiguity, there can be no waiver. Again, if INTERNATIONAL TOTAL SERVICESthe waiver of employee statutory rights imposed on em-ployers and labor organizations must meet the test of"clear and unambiguous," then, it appears, to me, a for-tiori, thatRespondent's argument that Shelton waivedher statutory right to process the grievance must fall be-cause she is a mere individual speaking to the employeroutside the Union's presence. See alsoPark-Ohio Indus-tries v.NLRB,702 F.2d 624, 626-627 (6th Cir 1983)In passing, it should be noted, that I draw no inferencefrom the ambiguous fact that Respondent required em-ployee Nina Mayes tosignawaiver before giving heremployment because thatpost factoact does not reason-ably bear on the question of whether Shelton may bedeemed to have orally waived her rights in her own situ-ation. Similarly, I draw no inference from the fact that,subsequent to Respondent's unlawful termination of Shel-ton from the Playhouse Square job on 8 August, it pre-vailed, in December 1986, in the arbitration proceedingconcerning the Terminal Tower termination of April 28.The arbitration proceeding held only that Respondenthad just cause in terminating Shelton from her TerminalTower position. It said nothing with regard to Respond-ent subsequently terminating her employment at Play-house Square because Shelton refused to give up hergrievance.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion,Service,Hospital,Nursing Home andPublicEmployeesUnion, Local No47,a/w ServiceEmployees International Union,AFL-CIO,at all materi-al times has been and is a labor organization within themeaning of Section2(5) of the Act.3.Respondent,by terminating the employment of itsemployee,JoyceShelton, on 8 August 1986, because sheinsisted on prosecuting a lawful grievance pursuant to acollective-bargaining agreement covering her employ-ment, violated Section 8(a)(1) and(3) of the Act, therebyunlawfully discouraging membership in the Union andunlawfully restraining and coercing employees for en-gaging in activities protected by Section7 of the Act.98Counsel for the General Counsel, for the first time in his brief, re-quests that I find that Respondent's 29 July 1986 letter to the Union(G C Exh 4) (Respondent told Shelton that failure to withdraw hergrievance would result in discharge)amounted to an unlawful threatwithin the meaning of,and in violation of, Sec 8(a)(1) of the Act (G CBr 13-14) The General Counsel urges that I make a finding of a viola-tion of Sec 8(a)(1), notwithstanding it was not separately pleaded in thecomplaint, because it was fully litigated at the hearing and the facts con-cerning this allegation are completely set forth in the record and undis-putedAt notime in the hearing was there a "clear statement"from theGeneral Counsel that it was pursuing a separate violation of Sec 8(a)(1)of the Actregarding the alleged threat in Respondent's letterNor wasthere a suggestion that the General Counsel believed that any of Re-spondent's conduct violated Sec 8(a)(1) of the Act as an independentmatter It cannot reasonably be said,therefore,that Respondent was pre-sented with an opportunity to litigate the circumstances surrounding orthe legal affect of, the alleged threat Thus, the matter was not "fully liti-gated"At this late date,such a finding would deprive the Respondent ofthe right to reasonable notice of the allegations of wrongdoing andwould constitute a denial of due process SeeMaintenance Service Corp,275 NLRB 1422, 1425-1426 (1985) 1 decline to make the finding5814.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engagedin unfairlabor practices in violation of Section 8(a)(3) and (1) ofthe Act, I shall recommend that it be ordered to ceaseand desisttherefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Respondent on 8 August 1986, having unlawfully ter-minatedthe employment of Joyce Shelton, I find it nec-essary to order it to offer her immediate and full rein-statementto her former job at No. 1 Playhouse Square,or if such job no longer exists, to a substantially equiva-lent position, without prejudice to her seniority or otherrights andprivileges, and to make her whole for loss ofearningsthat she may have suffered by reason of Re-spondent's unlawful conduct against her by paying to hera sumof money equal to that which she normally wouldhave earned from the date of her unlawful discharge on8August 1986 to the date of a bona fide offer of rein-statement,less interim earningsduring such period.Backpay shall be computed on a quarterly basis as pre-scribed inF.W Woolworth Co.,90 NLRB 289 (1950),with interest thereon to be computed in accordance withNew Horizons for the Retarded,283 NLRB 1173 (l987).10Moreover,consistentwith the Board's decision inSter-ling Sugars,261NLRB 472 (1982), I shall recommendthat Respondent be required to remove from its recordsany references to the unlawful 8 August 1986 termina-tion andprovide her with written notice of such action,and to inform her that Respondent's unlawful conductwill not be usedas a basisfor future disciplinary actionagainst her.On the basis of the above findings of fact and conclu-sions of law and the entire record, I issue the followingrecomended i iORDERThe Respondent,InternationalTotal Services, Inc.,Cleveland, Ohio, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Terminating the employment of, or otherwise disci-plining, employees for processing lawful grievances pur-suant to the terms of a lawful collective-bargainingagreement or for otherwise engaging in concerted activi-ty protected under the Act.10 In accordance with our decision in'New Horizonsfor theRetarded,283 NLRB 1173(1987), interest on and after January 1,1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accrued prior to January I, 1987 (the effective date of the 1986amendmentto 26 U S C § 6621),shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)11 If no exceptions are filed asprovided by Sec 102 46of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall,as provided in Sec 102 48of theRules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer to Joyce Shelton immediate and full reinstate-ment to her former job at No. 1 Playhouse Square, dis-charging, if necessary, any replacement, or, if such jobno longer exists, to substantially equivalent employment,without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of earningsin the manner set forth in the remedy section of this de-cision.(b)Remove from its employment records of JoyceShelton any reference to her termination of employmenton 8 August 1986, and notify her, in writing, that thishas been done, and the evidence of her unlawful termina-tion of employment will not be used as a basis for anyfuture disciplinary action against her.(c)Preserve and, on request, make available to theBoard throughitsagentsfor examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Cleveland, Ohio place of business copiesof the attached notice marked "Appendix."12 Copies ofthe notice on forms provided by the Regional Directorfor Region 8, after being signed by Respondent's author-ized representatives, shall be posted by Respondent onreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that the notice is not al-tered, defaced or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply12 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "